Title: From George Washington to Pierre-François de Bois, 27 September 1779
From: Washington, George
To: Bois, Pierre-François de


        
          Sir
          West point Septr 27. 1779
        
        I have received Your Letter of the 5th Instant. I am sorry for your situation, as you represent it, but it is not in my power to give you any relief. When you expressed a desire in the Spring to return to Europe—Congress granted you liberty and generously directed you an advance of a Twelve months pay as Major, to defray your expences—and on the express condition of your being no longer considered as an Officer in their service. After this indulgence and instance of liberality I can not think that you can reasonably expect—either a farther advance of money—or to receive a new Commission in the Army. I am sir Yr Most Hble sert
        
          G.W.
        
      